           Case 3:19-cv-05491-BHS-JRC Document 103 Filed 04/13/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      RONALD LEE PAULSON,
                                                             CASE NO. 3:19-cv-05491-BHS-JRC
11                             Plaintiff,
                                                             ORDER DENYING MOTION TO
12              v.                                           SUPPLEMENT
13      IONE GEORGE,

14                             Defendant.

15

16          This matter is before the Court on referral from the District Court and on plaintiff’s

17   motion to supplement the complaint. Dkt. 93. Plaintiff’s motion to supplement is properly

18   interpreted as a motion to amend his complaint. Because plaintiff failed to comply with the

19   procedures required to seek amendment of his complaint, his motion is denied.

20                                            DISCUSSION

21          The District Court previously dismissed all claims against defendants other than the claim

22   against defendant Ione George for deliberate indifference. See Dkt. 76, at 6–7. In the operative

23   complaint (Dkt. 47), plaintiff alleges that defendant George violated the Eighth Amendment by

24


     ORDER DENYING MOTION TO SUPPLEMENT - 1
           Case 3:19-cv-05491-BHS-JRC Document 103 Filed 04/13/21 Page 2 of 3




 1   ordering his post-arrest transport in inhumane conditions in a van for more than 3,000 miles,

 2   resulting in plaintiff suffering a heat stroke and other medical issues.

 3          It appears that plaintiff now requests to “supplement” his complaint by adding allegations

 4   regarding pre-trial events pertaining to alleged discovery withheld by the prosecution, an attack

 5   on plaintiff by his cellmate in 2016, the prosecutor’s alleged conflict of interest, and facts related

 6   to the driver of the transport van. See Dkt. 93, at 3–4.

 7          “On motion and reasonable notice, the court may, on just terms, permit a party to serve a

 8   supplemental pleading setting out any transaction, occurrence, or event that happened after the

 9   date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d) (emphasis added). But it does

10   not appear that plaintiff seeks to supplement his complaint pursuant to Rule 15(d) by adding

11   events that occurred after the date of the pleading. See Dkt. 93. The evidentiary attachments to

12   plaintiff’s motion do not include any events allegedly occurring after plaintiff initiated this

13   matter—let alone after plaintiff filed his most recent complaint. See Dkt. 93; see also Dkt. 96.

14   Therefore, the Court construes plaintiff’s motion to “supplement” as a motion to amend. At this

15   stage of the proceedings, plaintiff must have the Court’s permission to amend his complaint. See

16   Fed. R. Civ. P. 15(a).

17          Even interpreting the motion as a motion to amend, however, plaintiff’s motion is not

18   proper under the Court’s Local Civil Rules (“LCRs”). LCR 15 requires the party seeking leave

19   to amend to “attach a copy of the proposed amended pleading as an exhibit to the motion[.]”

20   And—

21          [plaintiff] must indicate on the proposed amended pleading how it differs from the
            pleading that it amends by bracketing or striking through the text to be deleted and
22          underlining or highlighting the text to be added. The proposed amended pleading
            must not incorporate by reference any part of the preceding pleading, including
23          exhibits.

24


     ORDER DENYING MOTION TO SUPPLEMENT - 2
           Case 3:19-cv-05491-BHS-JRC Document 103 Filed 04/13/21 Page 3 of 3




 1   LCR 15. Plaintiff has not complied with this requirement by providing the Court with a copy of

 2   his proposed amended complaint. This requirement is important so that the Court can ascertain

 3   the causes of action and amendments that are proposed, in order to determine whether the

 4   amendments would be futile. See Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th

 5   Cir.2008).

 6          Therefore, the motion to supplement is denied. See Dkt. 93.

 7          Dated this 13th day of April, 2021.

 8

 9
                                                        A
                                                        J. Richard Creatura
                                                        Chief United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO SUPPLEMENT - 3
